 Case 19-09015   Doc 95   Filed 08/25/20 Entered 08/25/20 10:41:11    Desc Main
                            Document     Page 1 of 2



          IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                     NORTHERN DISTRICT OF IOWA


IN RE:                                   Chapter 11
                                         Case No. 18-01297
VEROBLUE FARMS USA, INC., et al.,
                                         MOTION TO WITHDRAW AS
DEBTORS.                                 COUNSEL




VEROBLUE FARMS USA, INC., et al.,
                                         Adversary No. 19-09015
Plaintiffs,

vs.

Cassels Brock & Blackwell LLP

              Defendants.



                  MOTION TO WITHDRAW AS COUNSEL

      COMES NOW the undersigned attorney, Laura Moon Williams (“Attorney”),
and hereby submits this Motion to Withdraw as Counsel for Debtors, VeroBlue
Farms USA, Inc., et al. stating as follows:

  1. Attorney is leaving the law firm of Elderkin & Pirnie, PLC.

  2. Debtors will continue to be represented by Dan Childers of Elderkin & Pirnie,
     PLC, who is fully informed about this case and there will not be any adverse
     impact on the Debtors.

WHEREFORE, Laura Moon Williams respectfully requests that this Court enter an
order authorizing her to withdraw as counsel for the Debtors.
 Case 19-09015    Doc 95   Filed 08/25/20 Entered 08/25/20 10:41:11        Desc Main
                             Document     Page 2 of 2




      Dated August 25, 2020                 Respectfully submitted,


                                            /s/ Laura Moon Williams
                                            LAURA MOON WILLIAMS
                                            AT0014138
                                            Elderkin & Pirnie, P.L.C.
                                            316 Second St. SE, Suite 124
                                            P.O. Box 1968
                                            Cedar Rapids, IA 52406-1968
                                            T: 319-362-2137        F: 319-362-1640
                                            lmwilliams@elderkinpirnie.com



                           CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on the 25 August 2020, a copy of the
foregoing document was filed with the Clerk of Court for the United States
Bankruptcy Court for the Northern District of lowa using the CM/ECF system, and
served electronically on those participants that receive service through the CM/ECF
System.

                                Signed: /s/ Sara R. Trenkamp
